Exhibit 10.13


 
 




 
Exhibit 10.13 - 1

--------------------------------------------------------------------------------

 




ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT dated as of the 29th day of February, 2008,


BETWEEN:


 
SOLTERA MINING CORP., a company incorporated under the laws of the State of
Nevada and having an office located at 1005 – 289 Drake Street, Vancouver,
British Columbia, V6B 5Z5



(“Soltera”)


AND:
 
FABIO MONTANARI, a businessman with Italian Passport No. E571059 with current
domicile at Via il Perugino 8, No. 09121 Cagliari, Italy



(the “Assignor”)


WHEREAS:


A.           the Assignor has granted an option to acquire a 25% interest in
certain mineral property in Argentina (the “Claims”) pursuant to the terms and
conditions of an option agreement dated March 21, 2007 among TNR Gold Corp.,
Antonio Augustin, Giulianotti, and the Assignor (the “Eureka Option Agreement”);


B.           the Assignor wishes to assign, and Soltera wishes to acquire, all
of the Assignor’s interest, rights, and obligations under the Eureka Option
Agreement pursuant to the terms and conditions contained in this agreement;


NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of $1.00
and other good and valuable consideration paid by each party to the other, the
receipt and sufficiency of which are acknowledged, the parties covenant and
agree as follows:


1.  
The Assignor irrevocably assigns, grants, transfers and quit claims to and in
favor of Soltera, as and from the Closing, the following:



a.  
all of the Assignor’s right, title and interest in and to the Eureka Option
Agreement;



b.  
all of the Assignor’s obligations under the Eureka Option Agreement; and



c.  
any other benefits and advantages to be derived by the Assignor from the Eureka
Option Agreement.



2.  
As consideration for the assignment of the Assignor’s interest in the Eureka
Option Agreement, Soltera will issue 8,000,000 restricted shares of common stock
in the capital of Soltera to the Assignor at a deemed price of $0.001 per share.

 
 
 
Exhibit 10.13 - 2

--------------------------------------------------------------------------------

 

 
3.  
Soltera agrees to be bound by the terms and conditions of the Eureka Option
Agreement and covenants to perform all of the obligations of the Assignor to be
performed under the Eureka Option Agreement with respect to the interest to be
acquired by Soltera.



4.
The Assignor represents and warrants to Soltera that:



 
a.
The Assignor has the legal capacity and authority to make and perform this
agreement and has good right, full power and absolute authority to grant the
assignment of his interest in the Eureka Option Agreement.



 
b.
The Assignor has the full right, title and interest in the Eureka Option
Agreement free of any claim or potential claim by any person.



 
c.
The Assignor is in full compliance with all terms and conditions of the Eureka
Option Agreement as of Closing, including, among others, all option
payments.  Neither the Assignor nor the other parties to the Eureka Option
Agreement are in default of any of the terms and conditions under the Eureka
Option Agreement.  As of Closing, no amendments have been made to the Eureka
Option Agreement.



 
d.
The Assignor has provided written notice to the other parties of the Eureka
Option Agreement of the assignment of his interest in the Eureka Option
Agreement.



 
e.
To the best of the Assignor’s knowledge, the owner of the Claims owns the Claims
free of any claim or potential claim by any person, with the exception of the
right, title and interest in the Claims granted to the Assignor pursuant to the
Eureka Option Agreement, and the owner has the authority to option the Claims as
described in the Eureka Option Agreement.



 
f.
The Claims and rights comprising the Claims have been duly and validly located
and recorded and will be in good standing on Closing.



 
g.
To the best of the Assignor’s  knowledge, there are no environmental damages or
claims that have been made or threatened against the Claims and the property
that it is situated on or connected to.  The Assignor has at all times
conducted, held and used, and is continuing to conduct, hold and use his
affairs, business, assets and properties, including the Claims in accordance
with, and not in violation of or non-compliance with any and all applicable
environmental laws or any permits, and there is no past or present fact,
condition or circumstance relating to the Claims or, as related to or connected
with the business, the Assignor, or to the business that would result in any
liability or potential liability under any environmental law.





 
Exhibit 10.13 - 3

--------------------------------------------------------------------------------

 


 
h.
There is no adverse claim or challenge against or to the ownership of or title
to the Claims, nor, to the knowledge of the Assignor, is there any basis
therefor, and there are no outstanding agreements or options to acquire or
purchase the Claims or any portion thereof, with the exception of this agreement
and the Eureka Option Agreement, and no person has any royalty or other interest
whatsoever in the development and use of the Claims, with the exception of the
owner in accordance with the Eureka Option Agreement.



 
i.
There are no actions or claims, whether or not purportedly on behalf of the
Assignor, pending, or to the knowledge of Assignor, threatened with respect to
or in any manner affecting the Claims, and there are no outstanding judgements,
orders, decrees, writs, injunctions, decisions, rulings or awards against, with
respect to, or in any manner affecting, the Claims.



 
j.
The Assignor has been validly issued all permits for which any governmental body
deems necessary or for which the Assignor requires by law for the ownership or
use of the Claims or to conduct his business on the Claims.  The Assignor is in
full compliance with and entitled to all of the benefits under the permits.  All
permits are in full force and effect.  Neither any past or present fact,
condition or circumstance that has occurred nor the signing and delivery of this
agreement and its performance will create any right to terminate, cancel,
modify, amend, revoke or expire any such permit.



5.
The effective date of assignment of the Eureka Option Agreement will be February
29, 2008 (the “Closing”).



6.
At the Closing,



a.  
the Assignor will deliver to Soltera all accounting records, property reports,
maps, drill test results, assay results, technical data and other relevant
documents and information compiled by or in the possession of the Assignor with
respect to the Claims; and



b.  
Soltera will deliver to the Assignor a share certificate representing 8,000,000
restricted shares of common stock in the capital of Soltera registered in the
name of the Assignor.



7.
This agreement will enure to the benefit of and will be binding upon the parties
and their respective successors and assigns.



8.
Time will be of the essence of this agreement.



 
Exhibit 10.13 - 4

--------------------------------------------------------------------------------

 


9.
The parties will sign such further assurances and other documents and
instruments and do such further and other things as may be necessary to
implement and carry out the intent of the agreement.





IN WITNESS WHEREOF the parties have signed this Assignment Agreement as of the
day and year first above written.




Soltera Mining Corp.


Per:                      /s/ Nadwynn Sing
 
Authorized Signatory






/s/ Fabio Montanari
 
Fabio Montanari




 
Exhibit 10.13 - 5

--------------------------------------------------------------------------------

 